WINTER, Circuit Judge
(dissenting):
Were this case only what the majority describes, I think that I would be able to *616concur in its opinion. I cannot agree to reversal and remand, however, when I consider dll that the record reflects. I respectfully dissent.
The district court granted a writ of habeas corpus because it inferred and found that petitioner’s indeterminate sentence had been extended because he had successfully invoked the aid of the district court to obtain credit on his sentence for the time spent in prison awaiting the outcome of his appeal to the North Carolina appellate courts. He had also sought credit for pretrial confinement, but it was not previously granted on the mistaken assumption that the claim was moot.
The majority and I are agreed that an extension of an indeterminate sentence beyond the minimum release date because an inmate successfully petitions a court to obtain credit on a sentence to which he :is entitled constitutes an unconstitutional infringement of his right to unrestricted access to the courts. The sole question in this case is one of fact — was petitioner’s indeterminate sentence extended for this reason ? The district court found that it was, and I think the finding not clearly erroneous.
The majority sets forth the chronology of the Indeterminate Sentence Committee’s decision to keep petitioner in prison beyond his minimum release date, and it stresses that this was apparently the first time the Committee “conferred,” or in the normal course of events would have had the opportunity to “confer.” But the record reflects much more, and it is unnecessary to decide whether an invalid motivation on the part of the Committee may properly be inferred from mere recitation of the chronology. The record reflects the following :
1. Petitioner’s right to credit on his sentence for pretrial confinement and confinement pending appeal was established by Cole v. North Carolina, 419 F.2d 127 (4 Cir. 1969). Since the decision in that case, North Carolina prison authorities, including the Indeterminate Sentence Committee, had demonstrated marked adamancy in conducting themselves and their official business in conformity with its holding. When petitioner sought and obtained credit for confinement pending appeal, his was the tenth instance in which an order of a federal court was necessary to exact compliance with Cole, and even in petitioner's case, his request for credit had been denied by the prison authorities and twice denied by a state judge, even though in answer to the complaint respondents admitted that petitioner’s case was indistinguishable from Cole.
2. Against this background of obdurate obstinacy on the part of state officials, including the Committee, the Committee acted with seeming haste and unnecessary informality as soon as it was advised that on August 9, 1972 the district court had ordered that petitioner be given credit for confinement pending appeal and that the effect of the order would be to advance petitioner’s minimum release date on the sentence for robbery to April 13, 1972. At the time the Committee acted, petitioner had been sentenced to two consecutive terms of six and three months, respectively, for escape. Obviously petitioner was not about to be released and it was unnecessary for the .members of the Committee to confer informally by telephone, as was done, rather than to have a considered exchange of views in the presence of one another.
3. The Committee’s hasty telephonic determination that “in the best interests of the Department and the inmate” petitioner’s minimum release date should be extended for another six months (to October, 1972, when it would again be considered),* is supported by specious reasons. The reasons assigned were that *617petitioner “has a past record consisting of three major infractions and three escapes. Due to this, and his present attitude and conduct . . . [he should not be released on April 13,1972].”
Petitioner’s three escapes had been the subject of separate punishment. He had already served a sentence of one year for the first escape and he had yet to serve consecutive terms of six months and three months for the other two. Not only had the convictions for escape not had any effect upon petitioner’s minimum release date prior to the district court’s order to give credit for confinement pending appeal, they had not resulted in a forfeiture of “good time” earned prior to the escape. It is incomprehensible to me how they could properly be of significance at the time that the Committee invoked them.
One of petitioner’s “major” infractions is not fully explained in the record. The record does show, however, that it was marked “PAR,” which, according to the explanation of a prison official, meant that it was nothing serious. The other two infractions were for the use of profanity, one such occasion in 1967, and the other in 1970. It strains my credulity, as it must have that of the district judge, to treat two isolated uses of profanity, in a prison setting — one occurring five years earlier — as a valid, let alone an actual, reason for extending a prison term.
Absent some explanation or specification of what about petitioner’s then “present attitude and conduct” warranted extending his incarceration, and the record contains none, I think that the assertion provides no justification for the result. If required to draw an inference, I could only conclude that respondents had a deep aversion to petitioner’s assertion of his constitutional rights. Manifestly, that would only prove petitioner’s case.
4. The district court heard the instant case in somewhat unorthodox fashion, in that it undertook to hear respondent’s witnesses before it heard evidence from petitioner. Understandably, it did so in an effort to learn how respondents computed the time they claimed that petitioner was required to serve. Although it departed from the usual order of proof, it is quite clear that the district court did not confuse the burden of proof. Throughout, it evidenced recognition that the burden of proof rested on petitioner. Notwithstanding that there were present in the courtroom and prepared to testify two members of the Committee, neither they nor their counsel sought to elicit the reasons why petitioner’s sentence had been extended; and this was true although the district court invited the parties to present any additional evidence relevant to the case. Their silence, under established rules of this circuit and elsewhere, can only be treated as implying that their testimony would not have been helpful to their defense.
In sum, I find ample evidence to support the district court’s inference.

 It may be of significance that, when October arrived, consideration of petitioner’s minimum release date was indefinitely postponed. Only after the instant case was filed and a hearing date fixed was the matter taken up. Petitioner’s minimum release date was tlien fixed at January 31, 1973, so that after that date petitioner was serving his sentences for escape.